
	
		II
		110th CONGRESS
		2d Session
		S. 2558
		IN THE SENATE OF THE UNITED STATES
		
			January 25, 2008
			Mr. Thune introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Clean Air Act to modify a
		  definition.
	
	
		1.Modification of
			 definitionSection
			 211(o)(1)(I) of the Clean Air Act (42 U.S.C. 7545(o)(1)(I)) (as amended by
			 section 201 of the Energy Independence and Security Act of 2007 (Public Law
			 110–140; 121 Stat. 1492)) is amended—
			(1)by redesignating clauses (v) through (vii)
			 as clauses (vi) through (viii), respectively; and
			(2)by striking clause (iv) and inserting the
			 following:
				
					(iv)Post-commercial
				residue and byproducts of sawmill, paper, and wood manufacturing
				operations.
					(v)Materials,
				pre-commercial thinnings, or removed exotic species that—
						(I)are byproducts of
				preventive treatments (such as trees, wood, brush, thinnings, chips, and
				slash), that are removed—
							(aa)to
				reduce hazardous fuels;
							(bb)to
				reduce or contain disease or insect infestation; or
							(cc)to
				restore ecosystem health;
							(II)would not
				otherwise be used for higher-value products; and
						(III)are harvested
				from National Forest System land or public lands (as defined in section 103 of
				the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702)), in
				accordance with—
							(aa)Federal and
				State law;
							(bb)applicable land
				management plans; and
							(cc)the requirements
				for old-growth maintenance, restoration, and management direction of paragraphs
				(2), (3), and (4) of subsection (e) of section 102 of the Healthy Forests
				Restoration Act of 2003 (16 U.S.C. 6512) and the requirements for large-tree
				retention of subsection (f) of that
				section.
							.
			
